Citation Nr: 0002710	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post 
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted entitlement to service connection for 
PTSD by rating decision dated in April 1997 and a 10 percent 
evaluation was assigned.  The veteran disagreed with the 
rating by correspondence dated in August 1997 and a statement 
of the case was issued.  A timely substantive appeal 
followed.  

In view of the recent guidance, the issue before the Board is 
taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).   As the statement of the case and the 
supplemental statement of the case have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that a 10 percent rating is to be assigned for the 
entire period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's subjective complaints of anxiety and 
agitation, and objective assessment of PTSD are demonstrative 
of mild occupational and social impairment, but no more.

3.  The veteran's PTSD prior to November 7, 1996, did not 
produce more than mild social and industrial impairment as 
demonstrated by the objective evidence of record.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.125, 4.126, 
4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
a higher evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has suffered an increase in 
disability.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the appellant than the prior regulation, 
and, if so, the Board must apply the more favorable 
regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that there is 
no basis upon which to conclude that the earlier version of 
the pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect at the time 
applicable. 

The RO has rated the veteran's PTSD under DC 9411.  The pre-
change or "old" criteria will be utilized for short period 
between when the veteran filed his claim and the new 
regulations became effective.  Under the old criteria, PTSD 
was evaluated 30 percent disabling where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was for assignment where the symptoms were less than 
those for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) has also recognized that each criteria for a 
100 percent rating under 38 C.F.R. § 4.132 was independent.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  In 
addition, the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (1998).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Post service medical records indicate that the veteran did 
not seek treatment for a psychiatric disorder until many 
years after service separation.  In May 1996, he initially 
sought treatment for "falling apart."  In June 1996, he 
reported being out of control and was fearful of losing his 
job.  He complained of agitation, anger, and isolation.  In a 
July 1996 note, he reported that he withdrew from people and 
could not make friends or maintain relationships.  He 
reported that he did not get along with his siblings but did 
okay with his wife and children.  In August 1996, he filed a 
claim for PTSD.  

In a September 1996 VA examination report, the veteran 
reported that he was exposed to dead bodies and Agent Orange 
in Vietnam.  He was noted to be working part-time and 
complained of flashbacks, anger, depression, did not get 
along well with others, was unable to keep a job, and was 
suspicious, tense, and nervous.  Mental status examination 
revealed that he was alert, cooperative, coherent, goal-
directed, and depressed with a blunted affect.  He was 
oriented times three and suspicious.  Memory was intact, 
insight and judgment were fair, and he was not suicidal.  
Medications included Vistaril and Zoloft.  The final 
diagnoses included PTSD, chronic, with depression.  Although 
the claim was initially denied due to lack of inservice 
stressors, it was subsequently granted upon a showing that 
the veteran received a Combat Infantryman's badge.

Outpatient treatment records show on-going treatment for 
depression, sexual problems, marital discord, anxiety, and 
agitation.  In an August 1996 PTSD group therapy note, he 
dealt with issues of guilt, impatience, relationships, 
withdrawal, isolation, and anxiety.  He interacted with 
members in the group and indicated that he wished to stay in 
the group situation.  In a January 1997 note, the veteran 
related that his anxiety and depression were reasonably under 
control.  More recent outpatient treatment records show on-
going treatment every one to two months for complaints of 
anxiety, fear of losing his job, nightmares, personal 
problems, agitation, and isolation.  

Based on the above evidence, it is the conclusion of the 
Board that, for the few months the "old" criteria were in 
effect during the appeal period, more than a 10 percent 
rating is not in order.  It is clear that the veteran worked 
during that time.  Further, although he reportedly had some 
stress at work and at home, it appeared to be under control.  
He was oriented, alert, cooperative, goal-directed and his 
memory was intact.  Moreover, he was placed on psychiatric 
medication but it appears that he was not hospitalized during 
that period.  Thus, the Board finds that the veteran's 
symptoms were indicative of no more than mild social and 
industrial impairment and a rating in excess of 10 percent 
under the old criteria is not in order.

In addition, based on a review of all the evidence of record, 
the Board finds that there is no basis to assign an 
evaluation in excess of 10 percent under the current 
regulations.  As noted above, a 10 percent evaluation 
anticipated occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency, or 
symptoms controlled by continuous medication.  A 30 percent 
evaluation is available with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss.  

The evidence as outlined above does not indicate that the 
veteran's condition is more than mildly impairing.  
Specifically, the record reveals that he is married, has 
worked on a fairly regular basis, and has never been 
hospitalized for a psychiatric disability.  Although the 
veteran has periods of increased anxiety and agitation, there 
is no evidence of a decrease in the veteran's work efficiency 
or intermittent periods of an inability to perform 
occupational tasks as anticipated by the regulation.  
Further, there is no evidence of panic attacks, chronic sleep 
impairment (but he has reported nightmares), or mild memory 
loss.  Moreover, he has characterized his relationship with 
his family as fairly stable and has indicated that his 
feelings of anxiety are under fairly good control.  
Accordingly, the Board finds that an evaluation of 10 percent 
for PTSD, but no more, is supported by the record under the 
new regulations.

The Board has been presented with clinical evidence which 
consistently reflects no more than a mild impairment due to 
PTSD based on the regulations currently in effect.  The Board 
has considered the veteran's written statements that his PTSD 
is worse than currently evaluated.  Although his statements 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.



ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

